           Case 1:17-cr-00207-LJO-SKO Document 100 Filed 01/06/21 Page 1 of 2


 1 HEATHER E. WILLIAMS, #122664
   Federal Defender
 2 PEGGY SASSO, #228906
   Assistant Federal Defender
 3 Designated Counsel for Service
   2300 Tulare Street, Suite 330
 4 Fresno, CA 93721
   Telephone: (559) 487-5561
 5 Fax: (559) 487-5950

 6 Attorneys for Defendant
   STEFAN RAMIREZ
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00207-LJO-SKO
12                                 Plaintiff,            STIPULATION TO SET STATUS CONFERENCE;
                                                         ORDER
13                          v.
                                                         Date: March 3, 2021
14   STEFAN RAMIREZ,                                     Time: 1:00pm
                                                         Judge: Honorable Sheila K. Oberto
15                                Defendant.
16

17                                               STIPULATION

18          Mr. Ramirez appealed the denial of his suppression motion in district court, and on September

19 25, 2020 the Court of Appeals for the Ninth Circuit issued a decision reversing the denial and remanding

20 the case to district court for further proceedings. The mandate issued on December 17, 2020, and thus it
21 is necessary to set a status conference in magistrate court. The parties respectfully request that the status

22 conference be set for March 3, 2021.

23          The parties agree that time should be excluded should be from December 17, 2020 until March 3,

24 2021, in the interests of justice pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).

25 The parties further agree that the ends of justice served by taking this action outweigh the best interest of

26 the public and the defendant in a speedy trial.
27

28

                                                          1
30
         Case 1:17-cr-00207-LJO-SKO Document 100 Filed 01/06/21 Page 2 of 2


 1          IT IS SO STIPULATED.

 2

 3   Dated: January 5, 2021                     /s/ David Gappa
                                                DAVID GAPPA
 4                                              Assistant United States Attorney
 5

 6

 7   Dated: January 5, 2021                     /s/ Peggy Sasso
                                                PEGGY SASSO
 8                                              Counsel for Defendant
                                                STEFAN RAMIREZ
 9
10                                       ORDER
11

12
     IT IS SO ORDERED.
13

14 Dated:     January 6, 2021                        /s/   Sheila K. Oberto        .
                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                            2
30
